Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
In response to the applicant’s arguments and amendments the objections have been withdrawn.
Applicant’s arguments filed July 14, 2022 (hereafter “Response”) have been fully considered but they are not persuasive. Claims 1-3, 8-9, 11-13, and 18-19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Sabol (US 2007/0044539) in view of Yoshioka (US 2008/0177462).
The Applicant contends that Sabol lacks “rendering . . . the plurality of maps arranged as a stack of cards in which a top map is displayed over collapsed one or more maps, with each of the plurality of maps including a selectable portion, and with each of the collapsed one or maps not entirely visible in the user interface,” (Response 7), because the Applicant incorrectly believes that Sabol’s tabs “are not selectable portions of the maps.” (Response 8). 
The Applicant’s only gives one reason as to why it believes Sabol’s tabs are not selectable portions of maps: the presence of “a line separating all of the tabs from the active map.” (Response 8). But we know that cannot be true, because the Applicant’s own disclosure repeatedly draws lines separating the selectable portion of each map from the rest of the map. (See Spec. FIGS. 8, 9, and 11). 

    PNG
    media_image1.png
    707
    880
    media_image1.png
    Greyscale
Since the Applicant’s disclosure shows that drawing lines separating the selectable portions of each map falls within the scope of “rendering … a plurality of maps arranged as a stack of cards in which a top map is displayed over collapsed one or more maps,” the Applicant’s “line” argument is not persuasive. Moreover, even if this were a valid argument, Sabol explicitly discloses a line-free embodiment in FIG. 23.
The Applicant also contends that “is no reason why one would update each of the maps of Manhattan, Orange County, and Washington, D.C. of Fig. 12 in Sabol” because “updating the maps Orange County or Washington, D.C in this [collapsed] state would not produce any observable results,” (Response 8) but this is also untrue, because FIG. 14 illustrates that the user can switch to any background map at any time. Following Yoshioka’s advice to update all of the maps with information about changed conditions (e.g. traffic), including those in the background, results in the collapsed maps being able to provide the latest information the instant they are selected for display. Indeed, this technique would have been particularly salient to a skilled artisan attempting to implement Sabol’s invention because Sabol’s invention “relates to a system and method for detecting and providing a visual representation of the environmental consequences of such attacks and for facilitating management of a coordinated response.” Sabol ¶ 2. Under those emergent circumstances, any amount of time that can be saved is critical, see Sabol ¶¶ 3 and 140, and Yoshioka’s pre-loading of traffic updates is a clear means to that end. 
For these reasons, claims 1–3, 8–9, 11–13, and 18–19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Sabol in view of Yoshioka, and the Applicant’s request for a notice of allowance (Response 8) is denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on May 26, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-9, 11-13, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sabol (US 2007/0044539) in view of Yoshioka (US 2008/0177462).
Regarding Independent Claim 1,
Sabol teaches a method in a user device for providing digital maps via a user interface, the method comprising:
receiving, by one or more processors, map data for rendering a plurality of maps centered at a plurality of different respective locations ([0036]: A conventional computing platform executes software for displaying a plurality of maps);
rendering, using the received map data, the plurality of maps arranged as a stack of cards in which a top map is displayed over collapsed one or more maps, with each of the plurality of maps including a selectable portion, and with each of the collapsed one or maps not entirely visible in the user interface ([0126]: Multiple locations can be placed in tabs of a browser window. Figs. 12 and 14 show a browser window comprising three tabs. A first tab displays a map of Manhattan while a second tab displays a map of Orange County. The second map is not entirely visible when the first map is presented therefore the first map is stacked on top of the second map).
Sabol does not explicitly disclose:
receiving, by the one or more processors, an indication of an updated current location of the user device; and
displaying, via a user interface, the plurality of maps arranged in the stack, including updating each of the plurality of maps to provide information related to travelling between the updated current location of the user device and a respective location to which the updated map in the plurality of maps corresponds.
However, Yoshioka teaches:
receiving, by one or more processors, map data for rendering a plurality of maps centered at a plurality of different respective locations ([0115]: “A map information accumulation unit 1003 is a unit which accumulates facility information or map information. Based on the map information accumulated in the map information accumulation unit 1003, a multiple destination search unit 1002 searches for a plurality of destinations falling under the above-mentioned category to be used as input for a multiple destination input unit 1004”);
receiving, by the one or more processors, an indication of an updated current location of the user device ([0114]-[0117]: A vehicle navigation system GPS receiver determines a current position of a user); and
displaying, via a user interface, the plurality of maps arranged in the stack, including updating each of the plurality of maps to provide information related to travelling between the updated current location of the user device and a respective location to which the updated map in the plurality of maps corresponds ([0147]-[0148]: Fig. 9 shows a first map displaying a route to “Hanahigashi IC”. The right portion of the display shows a panel overlapping the first map. The panel comprises a second map with a route to “Sakura Golf Course” and third map with a route to “Ohigashi IC”. The routes are determined based on the current position of the user of the navigation system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol so that each of the plurality of maps provide information for travelling between an updated current location of a user device and a respective location for each updated map as taught by Yoshioka.
The motivation for doing so would have been to provide a user with traffic information for a plurality of destinations that are important to the user so that the user may update their travel plans based on current traffic information (Yoshioka [0006]). 
 
Regarding Dependent Claim 2,
Sabol and Yoshioka teach the method of claim 1. Sabol further teaches receiving, by the one or more processors, selections of the plurality of different locations by a user operating the user device ([0100]: A mouse is used to interact with the GUI displaying the maps).

Regarding Dependent Claim 3,
Sabol and Yoshioka teach the method of claim 1. Yoshioka further teaches wherein updating each of the plurality of maps includes updating a route path between the current location of the user device and the respective location ([0146]-[0148]: The routes are updated using the user’s current location).

Regarding Dependent Claim 8,
Sabol and Yoshioka teach the method of claim 1. Sabol further teaches wherein displaying the plurality of maps includes: displaying the collapsed one or more maps at an edge of a screen of the user interface (Fig. 14 shows the first tab containing the first map is displayed on the left portion of the user interface. The second tab is actively displaying the second map which covers the first map).

Regarding Dependent Claim 9,
Sabol and Yoshioka teach the method of claim 8. Sabol further teaches wherein the entire top map is visible within the user interface (Fig. 14 shows that the entire map is visible). 

Regarding Independent Claim 11,
	This claim is similar in scope as claim 1. Sabol also teaches a user interface (Fig. 14 shows a browser that displays a map), a processor and a non-transitory computer readable storage medium storing instructions thereon that are executable by a processor ([0048]: A CPU is connected to RAM and storage comprising software). Therefore, it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sabol (US 2007/0044539) in view of Yoshioka (US 2008/0177462) in further view of Aoki (US 2008/0189030).
Regarding Dependent Claim 4,
Sabol and Yoshioka teach the method of claim 1, but do not teach wherein updating each of the plurality of maps includes updating an estimated distance between the current location of the user device and the respective location.
However, Aoki teaches wherein updating each of the plurality of maps includes updating an estimated distance between the current location of the user device and the respective location ([0043]: A navigation service provides maps with route information that includes a distance to a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol and Yoshioka so that updating the plurality of maps updates an estimated distance between the current location of the user device and the respective location as taught by Aoki.
The motivation for doing so would have been to yield the obvious result of providing real-time navigation data to a user of a navigation service. 

Regarding Dependent Claim 5,
Sabol and Yoshioka teach the method of claim 1, but do not teach wherein updating each of the plurality of maps includes updating an estimated travel time between the current location of the user device and the respective location.
However, Aoki teaches wherein updating each of the plurality of maps includes updating an estimated travel time between the current location of the user device and the respective location ([0043]: A navigation service also provides maps with route information that includes travel time to a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol and Yoshioka so that updating the plurality of maps includes updating an estimated travel time between the current location of the user device and the respective location as taught by Aoki.
The motivation for doing so would have been to yield the obvious result of indicating the time of arrival to a destination the user is traveling to.

Regarding Dependent Claim 14,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Sabol (US 2007/0044539) in view of Yoshioka (US 2008/0177462) in further view of Roberts (US 7,957,749).
Regarding Dependent Claim 6,
Sabol and Yoshioka teach the method of claim 1, but do not teach responsive to the user favoring a new location that has not been described by the plurality of maps, adding a new map describing the new location to the plurality of maps.
However, Roberts teaches responsive to the user favoring a new location that has not been described by the plurality of maps, adding a new map describing the new location to the plurality of maps (Col. 5: 4-19 and Col. 6: 3-10: A user can bookmark locations on maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol and Yoshioka so that in response to the user favoring a new location that has not be described by the plurality of maps, a new map describing the new location is added to the plurality of maps as taught by Roberts.
The motivation for doing so would have been to yield the obvious result of allowing a user to bookmark a specific location so that a user may quickly travel to a saved location (Roberts Col. 6: 3-10).

Regarding Dependent Claim 7,
Sabol and Yoshioka teach the method of claim 1, but do not teach responsive to the user un-favoring a location that has been described by the plurality of maps, removing the map describing the location from the plurality of maps.
However, Roberts teaches responsive to the user un-favoring a location that has been described by the plurality of maps, removing the map describing the location from the plurality of maps (Col. 5: 4-19 and Col. 6: 3-10: The user can also delete bookmarked locations on maps). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol and Yoshioka so that in response to the user un-favoring a location that has been described by the plurality of maps the location is removed from the plurality of maps as taught by Roberts.
The motivation for doing so would have been to yield the obvious result of removing a bookmarked location (Roberts Col. 6: 3-10).

Regarding Dependent Claim 16,
This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sabol (US 2007/0044539) in view of Yoshioka (US 2008/0177462) in further view of Conway (US 2009/0325607).
Regarding Dependent Claim 10,
Sabol and Yoshioka teach the method of claim 1, but do not teach wherein the plurality of different locations include a home location of a user operating the user device. 
However, Conway teaches to include a home location of a user operating the user device ([0102]: A user’s home address may be saved on a map application of the user’s device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sabol and Yoshioka so that the plurality of different locations includes a home location of a user operating the user device as taught by Conway.
The motivation for doing so would have been to yield the obvious result of providing navigation information to a user’s most frequently visited location.

Regarding Dependent Claim 20,
This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176